Citation Nr: 1214163	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  99-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for service-connected status post ligament damage, right (major) little finger, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989 and from February 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) from an April 1998 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, granted service connection for status post ligament damage, right little finger; and service connection for status post fracture, right thumb, assigning a zero percent rating for each disability.  The RO also denied service connection for post-traumatic stress disorder (PTSD); denied service connection for a bilateral foot disorder; and granted a 10 percent rating based on multiple noncompensable service connected disabilities (namely, the two service-connected right finger and thumb disorders) pursuant to 38 C.F.R. § 3.324 (2011).  The RO issued a notice of the decision in May 1998, and the Veteran timely filed a Notice of Disagreement (NOD).  The RO provided a Statement of the Case (SOC), in March 1999 and thereafter, in May 1999, the Veteran timely filed a substantive appeal.

The Veteran requested a Central Office hearing on these matters, which was held in June 2001, during which the Veteran and his spouse presented as witnesses before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

On appeal in September 2001, the Board noted that, based on evidence establishing that the Veteran's right little finger and right thumb disabilities had materially interfered with his occupation as a fiber optics technician, the RO, in the April 1998 decision, awarded a 10 percent rating based on multiple, noncompensable, service connected disabilities, pursuant to 38 C.F.R. § 3.324.  The Board also observed that, in his NOD, the Veteran objected to this 10 percent evaluation.  However, because 38 C.F.R. § 3.324 provides for a maximum 10 percent rating under such a circumstance, the Board determined that the issue of entitlement to a rating in excess of 10 percent had been fully resolved and, thus, was not before it.  In this decision, the Board also denied the Veteran's claim for service connection for a bilateral foot disorder, and remanded the other issues on appeal (service connection for PTSD and initial compensable ratings for the right finger and thumb disabilities).  The denial of service connection for a bilateral foot disorder was not appealed; thus, that issue is no longer before the Board.  In the Remand, the Board directed the Appeals Management Center (AMC) to partake in additional development, to include obtaining pertinent VA and non-VA medical records since 1998, obtaining stressor information from the Veteran, scheduling the Veteran for a VA psychiatric examination and a VA examination of the right hand, and ensuring compliance with the Veterans Claims Assistance Act (VCAA).

The AMC/RO thereafter granted the Veteran's PTSD claim in an October 2003 decision.  As the Veteran did not disagree with the rating or effective date assigned, the Board considers this matter resolved.

In November 2007, the Board denied the Veteran's claim for an initial schedular rating for his service-connected status post ligament damage, right (major) little finger.  This decision was not appealed; thus the issue of an initial increased rating for a right little finger disorder, on a schedular basis, is no longer before the Board.  However, the Board found that the evidence of record suggested such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  As such, the Board remanded a claim for entitlement to an initial compensable rating for the Veteran's right little finger disorder, on an extraschedular basis, and ordered the Appeals Management Center (AMC) to refer this claim to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating was warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  Additionally, the Board remanded the Veteran's claim for entitlement to an initial compensable rating for service-connected status post fracture, right (major) thumb, requesting the AMC to schedule an additional compensation and pension examination to rate the limitation of motion of the Veteran's thumb.  

The additional VA examination was conducted in April 2009, and in July 2009, the Board granted a 10 percent rating for the thumb disability; the Board additionally found that referral for consideration of an extraschedular rating for the right thumb disability was no longer warranted.  This decision was not appealed; therefore, the issue of entitlement to an increased rating for a right thumb disability, on both schedular and extraschedular bases, is no longer before the Board.

Thus, the only matter remaining for Board consideration at this time is entitlement to an initial compensable rating for service-connected status post ligament damage, right (major ) little finger, on an extraschedular basis.

In January 2012, the Veteran was informed that the VLJ who conducted his June 2001 hearing was no longer employed by the Board, and he was given the opportunity to request a hearing before another VLJ.  The Veteran did not respond to the January 2012 letter; thus, the Board finds that an additional hearing has not been requested and will proceed with the appeal.


FINDING OF FACT

The Veteran has not required frequent hospitalizations and his right little finger disability symptoms have not caused marked interference with his employment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected status post ligament damage, right (major ) little finger, on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in September 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2010 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded a VA examination in order to ascertain the current severity of the service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Entitlement to an initial compensable rating for service-connected status post ligament damage, right (major) little finger, on an extraschedular basis

The Veteran is seeking entitlement to a compensable rating for service-connected status post ligament damage right (major) little finger, on an extraschedular basis.  The Veteran asserts that his right little finger disability interferes with his ability to be employed.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first and second prongs of Thun, in November 2007, the Board found that submission for extraschedular consideration to the Director of the Compensation and Pension Service or the Under Secretary for Benefits was warranted.  As such, the claim was remanded for submission.

In March 2011, the Director of the Compensation and Pension Service reviewed the Veteran's claims file.  The Director reviewed and commented on the medical evidence of record (to include the prior VA examination reports) and the Veteran's assertions.  The Director noted that the Veteran had not been hospitalized or undergone any surgical procedures due to his little finger disability.  He concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Director further opined that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected right little finger disability was not wholly contemplated by the criteria utilized to assign the current evaluation.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board finds that the Veteran's statements are outweighed by the March 2011 memorandum from the Director of the Compensation and Pension Service.  The Director commented specifically on the Veteran's allegations as well as the medical evidence of record.  The Director fully explained the reasons supporting his conclusion.  Additionally, the Board notes that Director of the Compensation and Pension Service has expertise concerning what symptoms are and are not contemplated by schedular criteria.  For these reasons, the Board finds that the March 2011 memorandum from the Director of the Compensation and Pension Service to outweigh the other evidence of record.

In short, the weight of the evidence of record does not indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran claims that he has difficulty working due to his service-connected right little finger disability.  However, he has not claimed that he is unemployable due to his service-connected right little finger disability.  Additionally, as reviewed above, the Director of the Compensation and Pension Service has determined that the Veteran's service-connected right little finger disability alone does not markedly interfere with employment.  As such, the Board finds that the record does not raise a claim for a TDIU rating as due to the service-connected right little finger disability in the first instance.


ORDER

Entitlement to an initial compensable rating for service-connected status post ligament damage, right (major) little finger, on an extraschedular basis, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


